Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4-8,11-15 have been considered but are moot because the new ground of rejection (different citations within the secondary prior art per amendment) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive.
On p. 7 last para. to p. 8 para. 2, Applicant argues that Kimba Dit Adamou fails to described the amended (previously unselected) limitations.  Examiner acknowledged but did not used such prior art for fulfilling the (previously unselected) limitations.
On p. 8 para. 3-7, Applicant argues that Babaei “does not mention anything about the random access.. , let alone whether the instruction is a command to initiate random access on an active uplink BWP and the bandwidth part inactivity timer for the active BWP is restarted”.  The Examiner respectfully disagrees, and have newly mapped such previously alternative unused limitations to Babaei in this instant Office Action.  Hence, Kimba Dit Adamou and the newly cited portions of Babaei still fulfill the amended independent claims’ features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kimba Dit Adamou (US 2020/0245295) in view of Babaei (US 2019/0132845).
Regarding claims 1 and 8, Kimba Dit Adamou describes a terminal/method for processing a band width part inactivity timer, comprising: 
[ a transceiver configured to receive and transmit, and the processor configured to read programs in a memory to perform a process of:]
receiving an instruction related to uplink transmission sent by a network side (abstract, UE receiving activation state configuration command of BWP resource transmitted by base station, BWP being uplink, para. 40); 
starting or restarting the band width part (BWP) inactivity timer according to the received instruction (para. 49, UE receives BWP configuration comprising timer duration value & starts a timer for which received BWP resource configuration is being applied AFTER the timer expires (hence = inactivity timer), para. 59).
Kimba Dit Adamou describes the activation state configuration command of the resource of the BWP is used for uplink and/or downlink data transmission (para. 47), but fails to further explicitly describe:
the instruction is a command to initiate random access on an active uplink BWP, and the band width part inactivity timer for the active BWP is restarted.
Babaei also describes scheduling of bandwidth part for uplink transmission (title & abstract), further describing:
the instruction is a command to initiate random access (RA) on an active uplink BWP, and the band width part (BWP) inactivity timer for the active BWP is restarted (fig. 9 & para. 142, in the random access process, eNB transmits activation command 600 to activate an SCell for UE (initiate RA); such SCell activation command activates DL &/or UL BWP (active uplink BWP), para. 283. This [activation] activity for active BWP triggers the wireless device to (re)start the BWP inactivity timer for active BWP, see para. 378).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the configuration of Kimba Dit Adamou to be a RA initiation command with BWP inactivity timer restarted for active BWP as in Babaei.
The motivation for combining the teachings is that this benefits more spectrum available for deploying macro & small cells for the cellular systems (Babaei, para. 162)
 	Regarding claims 8 and 9, Kimba Dit Adamou describes:
the instruction is a command to change an uplink Band Width Part, BWP, and the band width part inactivity timer for a newly active BWP is started (para. 49, UE receives BWP configuration comprising timer duration value & starts a timer for which received BWP resource configuration is being applied AFTER the timer expires (hence = inactivity timer), para. 59).

Claim 3-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kimba Dit Adamo in view of Babaei as applied to claims 1 and 8 above respectively, and further in view of Chang (US 2020/0337051).
Regarding claims 3 and 10, Kimba Dit Adamou fails to further explicitly describe:
when there are pre-configured uplink resources at a current moment and a terminal uses the pre-configured uplink resources to send the uplink transmission, restarting the band width part (BWP) inactivity timer for an active BWP.
	Chang also describes UE receiving carrier activation from network (abstract), further describing:
when there are pre-configured uplink resources at a current moment and a terminal uses the pre-configured uplink resources to send the uplink transmission, restarting the band width part (BWP) inactivity timer for an active BWP (abstract, UE receives (de)activation of activated carrier in use & ignores such indication, where the timer-based BWP mechanism will restart the timer regarding changing the currently activated BWP back to default BWP, para. 43).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that when preconfigured UL resources exists & are in use in Kimba Dit Adamou the BWP inactivity timer is restarted for active BWP as in Chang.
The motivation for combining the teachings is that this provides a soluntion in activating/deactivating bandwidth parts in specific scenarios (Chang, para. 5).
	Regarding claims 4 and 11, Kimba Dit Adamou fails to further explicitly describe:
when the band width part (BWP) inactivity timer expires, changing an active uplink BWP to a default uplink BWP.
Chang also describes UE receiving carrier activation from network (abstract), further describing:
when the band width part (BWP) inactivity timer expires, changing an active uplink BWP to a default uplink BWP (para. 43, where the timer-based BWP mechanism will restart the timer regarding changing the currently activated BWP back to default BWP).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that when the inactivity timer expires in Kimba Dit Adamou to change the active uplink BWP to a default UL BWP as in Chang.
The motivation for combining the teachings is that this provides a soluntion in activating/deactivating bandwidth parts in specific scenarios (Chang, para. 5).
Regarding claims 5 and 12, Kimba Dit Adamou fails to further explicitly describe:
setting an uplink BWP inactivity timer for an active uplink BWP, setting a downlink BWP inactivity timer for an active downlink BWP, processing the active uplink BWP according to starting, restarting or expiry of the uplink BWP inactivity timer, and processing the active downlink BWP according to starting, restarting or expiry of the downlink band width part inactivity timer;  or 
setting one band width part (BWP) inactivity timer for an active uplink BWP and an active downlink BWP, and processing the active uplink BWP and the active downlink BWP simultaneously according to starting, restarting or expiry of the one band width part inactivity timer.
Chang also describes UE receiving carrier activation from network (abstract), further describing:
setting one band width part (BWP) inactivity timer for an active uplink BWP and an active downlink BWP, and processing the active uplink BWP and the active downlink BWP simultaneously according to starting, restarting or expiry of the one band width part inactivity timer (para. 43, UE sets & starts timer when switching to activated (active) BWP from default BWP, the BWP involving both uplink and downlink, para. 40).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify the BWP inactivity timer in Kimba Dit Adamou to be set & used for processing simultaneously the active UL & DL BWPs.
The motivation for combining the teachings is that this provides a solution in activating/deactivating bandwidth parts in specific scenarios (Chang, para. 5).
Regarding claims 6 and 13, Kimba Dit Adamou fails to further explicitly describe:
wherein when setting the uplink BWP inactivity timer for the active uplink BWP and setting the downlink band width part inactivity timer for the active downlink BWP: starting the band width part inactivity timer for the active downlink BWP when the downlink BWP is changed;  or 
restarting the band width part inactivity timer for the active downlink BWP when receiving a downlink scheduling command to schedule downlink transmission 
for the active downlink BWP or receiving the downlink transmission sent by a 
base station on pre-configured resources;  or 
changing the active downlink BWP to a default downlink BWP when the band width part inactivity timer for the active downlink BWP expires;  or 
starting the band width part inactivity timer for the active uplink BWP when the uplink BWP is changed;  or 
restarting the band width part inactivity timer for the active uplink BWP when receiving an indication of a trigger condition of uplink signaling or data transmission for 
the active uplink BWP;  or 
changing the active uplink BWP to a default uplink BWP when the band width part inactivity timer for the active uplink BWP expires. 
 Chang also describes UE receiving carrier activation from network (abstract), further describing:
changing the active downlink BWP to a default downlink BWP when the band width part inactivity timer for the active downlink (DL) BWP expires; or changing the active uplink BWP to a default uplink (UL) BWP when the band width part inactivity timer for the active uplink BWP expires (para. 43, when the timer is expired, UE switches from the activated (active) BWP to the default BWP for transmission, the BWP being either DL or UL).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify the active BWP in Kimba Dit Adamou to be changed when inactivity timer expires as in Chang.
The motivation for combining the teachings is that this provides a solution in activating/deactivating bandwidth parts in specific scenarios (Chang, para. 5).
Regarding claims 7 and 14, Kimba Dit Adamou and Chang combined describe:
wherein when setting one band width part inactivity timer for the active uplink BWP and the active downlink BWP:
 changing the active uplink BWP to a default uplink BWP and changing the active downlink BWP to a default downlink BWP when the one band width part inactivity timer expires (para. 43, when the timer is expired, UE switches from the activated (active) BWP to the default BWP for transmission, the BWP being DL & UL, para. 40).
 
	Claim 15 describes a machine-readable non-volatile storage medium, wherein the storage medium stores a computer program thereon, and the computer program implements operations of the method of claim 1 when executed by a processor.  Since Kimba Dit Adamou already describes a UE implementable as a computer program stored in a computer readable medium executed by a processor also, it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469